EXHIBIT 23.5 March25, 2013 Encana Corporation 500 Centre Street S.E. Calgary, Alberta T2P 2S5 Canada Re:Registration Statement on Form F-3 (United States Securities and Exchange Commission) We hereby consent to the use of the name DeGolyer and MacNaughton and reference to our name and our reports evaluating a portion of Encana Corporation’s petroleum and natural gas reserves as of December31, 2012 (the “Reports”), and the information contained in our Reports, as described or incorporated by reference inEncana Corporation’s Registration Statement on Form F-3, filed with the United States Securities and Exchange Commission. Very truly yours, /s/ DeGolyer and MacNaughton DeGOLYER and MacNAUGHTON Texas Registered Engineering Firm F-716
